08/19/2021



                                                                              Case Number: OP 21-0415




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    OP 21-0415

RYAN PATRICK SULLIVAN,

          Petitioner,
                                                          GRANT OF MOTION TO
     v.                                                     PROCEED WITHOUT
                                                        PAYMENT OF FILING FEE
JIM SALMONSEN, Warden, MT State Prison,


          Respondent.

      Motion to proceed without payment of the filing fee in this matter is
  GRANTED.

     DATED: August 19, 2021.




                                          BOWEN GREENWOOD
                                          Clerk of the Supreme Court